Citation Nr: 1702954	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  13-21 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an initial compensable rating for service-connected residuals, traumatic brain injury (TBI).

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

5. Entitlement to service connection for a cervical spine disability.



REPRESENTATION

Appellant represented by:	John-Paul Gustad, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from July 2002 to November 2002, October 2003 to April 2005, during which time he earned the Combat Infantryman's Badge (CIB), and September 2005 to October 2005, with service in the National Guard from January 2002 to April 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2012 and July 2012 rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  The January 2012 rating decision denied service connection for left knee, right knee, and cervical spine disabilities, and the July 2012 rating decision granted service connection for PTSD and residuals, TBI, and assigned 50 percent and noncompensable initial ratings, respectively.  The RO, in an October 2016 rating decision, granted a temporary 100 percent rating during the period dated from June 29, 2016, to August 31, 2016, under 38 C.F.R. § 4.29.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a July 2016 Board hearing conducted at the RO.  A transcript of the hearing is of record.
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issues of entitlement to an initial compensable rating for service-connected residuals, TBI, and service connection for left knee, right knee, and cervical spine disabilities, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

During the entire appellate period, the Veteran's service-connected PTSD was manifested by symptoms including, and symptoms of the type and degree, grossly inappropriate behavior, persistent delusions or hallucinations, and persistent danger of hurting self or others.


CONCLUSION OF LAW

During the entire appellate period, the criteria for an initial 100 percent schedular rating for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2016); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.126, 4.130, DC 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating - Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2 and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Here, on appeal is the initial rating and as such, the severity of the disability is to be considered during the period from the initial rating assignment, October 4, 2011, to the present.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting a claim for benefits.  38 U.S.C.A. § 5107 (a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107 (b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Under DC 9411, for rating the severity of PTSD, in pertinent part, a 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect, circumstantial, circumlocutory, or stereo-typed speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for PTSD when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id.

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  Id.   

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126; Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the 'frequency, severity, and duration' of a Veteran's symptoms 'play an important role' in determining the disability level).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DMS-V) (5th ed.). 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging between 21 and 30 are assigned when behavior is considerably influenced by delusions or hallucinations, or there is serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  Id.  

The record before the Board contains voluminous post-service treatment records, which will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.).

Medical and Lay Evidence

During VA treatment in October 2011, the Veteran reported that he almost got into a fight the other day and that he had been living in a tent in the woods.  During VA treatment in March 2012, the Veteran complained of intermittent suicidal ideation, especially when he was angry, and reported getting into frequent fights.  

On VA examination in May 2012, the Veteran reported that he had been married five times and had lost his parental rights due to his temper.  He reported that he got irritable and spent time in the woods alone.  He complained that he could not deal with people in a work setting.  He presented with anxiety, sleep impairment, disturbances of motivation and mood, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  No other symptoms were noted and the examiner reported that there were no other mental disorders present.  The examiner opined that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  However, the examiner also opined that the Veteran had symptoms that caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  He was assigned a GAF score of 53.

During VA treatment in June 2012, the Veteran reported that he could not go to stores, that he freaked out and got dizzy.  He reported that he saw shadows that he thought were going to get him and that he punched trees and broke things to express his anger.  He reported that he had recently hit a person when they startled him.  In July 2012, the Veteran reported to his VA mental health treatment provider that he was living in the woods because he got into a fist fight with his brother and father and they kicked him out of the house.  During VA treatment in August 2012, the Veteran complained of severe depression, and reported problems with psychomotor activity nearly every day.  He reported that he had thoughts of being better off dead, hopeless about the present and future, and thoughts of taking his own life, but denied current suicidal ideation.  During VA treatment in September 2012, the Veteran reported that he felt like hurting people but knew it was wrong, and complained that he could not tolerate being around people, as he became enraged quickly. 

During VA treatment in September 2013, the Veteran reported problems with psychomotor activity nearly every day and reported that he was hopeless about the present and future.  During VA treatment in August 2014, the Veteran reported difficulty controlling anger.

In January 2015, the Veteran presented for VA mental health treatment for the first time since 2013.  He complained of poor concentration, irritability with people, nightmares, avoidance, and past suicidal ideation.  He reported that he talked to himself, saw shadows, and sometimes sat and shook; and demonstrated tangential thought processes.  During VA treatment in September 2015, the Veteran presented with extreme emotional dysregulation and reported that had attempted suicide last week by cutting himself and choking himself with a noose.  He reported that he threw a bag in the dental office where his wife worked and threatened her over the phone.  He was deemed not psychiatrically stable enough to engage in an intensive trauma-focused therapy program.  On two occasions in September 2015, the Veteran was hospitalized at a VA facility for two days each for mental health treatment.  During VA treatment in October 2015, the Veteran reported that he was living with his father and could not return home until he got treatment.

The Veteran was hospitalized privately for two days in September 2015.  He was found by his wife with a noose around his neck and cuts on his neck and arm.  He presented with severe stressors due to untreated depression, aggressive behavior, irritability, and slurred speech that was difficult to understand.  Upon discharge, he had improved memory.  He was assigned a GAF score of 30 and the treatment professional opined that his prognosis was poor as he had questionable insight and motivation. 

In a February 2016 assessment, a private social worker reported that the Veteran's disability was not likely to change and that he was not expected to be able to work.  She reported that the Veteran had a history of many jobs that he could not tolerate, and that he had persistent sadness, suicidal ideation, explosive anger, helplessness, shame, guilt, irritability, isolation, numbness, and problems with sleep, and that he could not tolerate crowds, was preoccupied with thoughts of revenge, and was unable to recall some traumas.

The Veteran complained of long-standing PTSD symptoms during his July 2016 Board hearing.  He complained of memory problems and a feeling of hollowness.  He reported that he had a job history with more than 20 jobs, and that he had multiple marriages.  He noted that he had no friends, that he spoke to his family every once in a while, and that he was separated from his current wife due to his PTSD symptoms.  The Veteran's attorney asserted that the Veteran's PTSD alone warranted a 100 percent rating, as he had gross impairment in thought processes and communication, persistent delusions or hallucinations, grossly inappropriate behavior, and was in persistent danger to himself or others.  The attorney asserted that the Veteran had been fired from many jobs due to his angry outbursts and that he had lost his parental rights due to his explosive anger and impaired impulse control.  The attorney reported that the Veteran had punched people, hit walls, broke things, and had overwhelming anger to the point of blacking out, and that he had frequent suicidal ideation and hospitalizations.  

In October 2016, it appears that the Veteran was granted VA domiciliary treatment for PTSD.

During the course of the appeal, it appears that the Veteran underwent VA Compensated Work Therapy (CWT) and vocational rehabilitation; however, there is no evidence that he was successful in maintaining employment for any significant period of time. 

Analysis

Based on the forgoing, the Board finds that during the entire appellate period an initial 100 percent schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. § 5107 (b).

The most significant PTSD symptom of record during the entire appellate period is the Veteran's irritability.  He has consistently had difficulty controlling his anger and has engaged in fights and altercations resulting in the loss of his parental rights and marriages and place of residence and employment.  As noted in June 2012, he reported that he had hit a person who startled him, punched trees and broke things, and was thrown out of his house due to hitting his father and brother.  In September 2015, he reported that he went to his wife's place of employment and threw a bag and threatened her over the phone.  Significantly, he has been hospitalized a number of times for his symptoms and has attempted suicide.  In March 2012, he reported intermittent suicidal ideation.  As noted, in September 2015, he presented with extreme emotional dysregulation and had recently tried to choke himself with a noose and cut himself.  Such represents grossly inappropriate behavior and persistent danger of hurting self or others, symptoms warranting a 100 percent disability rating under the pertinent rating criteria.  38 C.F.R. § 4.130, DC 9411.  He has also demonstrated persistent delusions or hallucinations, as in June 2012, he reported that he saw shadows that he thought were going to get him, and in January 2015, he again reported seeing shadows and talking to himself.  Such warrants a 100 percent rating.  Id.  

As the Veteran is granted an initial schedular rating of 100 percent during the entire appellate period, consideration of entitlement to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) (2016) or an extraschedular rating considering multiple service-connected disabilities under Johnson v. McDonald, 762 F.3d 1362 (2014) is not required.


ORDER

During the entire appellate period, an initial 100 percent schedular rating for service-connected PTSD is granted. 


REMAND

The Veteran seeks service connection for a left knee, right knee, and cervical spine disabilities.  During his July 2016 Board hearing, he asserted that he injured his cervical spine in an in-service car bomb incident and incurred concussions from an improvised explosive device (IED), and that he injured his knees in the car bomb incident and also had shrapnel in his knee and tore his left knee anterior cruciate ligament (ACL).  He reported that he had been released from National Guard service in 2008 for his neck and knee disabilities, among others. 

His service treatment records dated in March 2005, during a period active duty wherein he earned a CIB, the Veteran complained of upper back pain, between his scapula and spine.  

In February 2006, on VA treatment, the Veteran reported left knee pain, first noticed after returning from Iraq in March 2005 and was diagnosed during private studies in March 2006 with mild degenerative intrameniscal signal intensity.  In June 2007, on his National Guard pre-deployment assessment, he reported past treatment for neck and knee injuries, and that his unresolved medical conditions included a knee condition.  In November 2007, during military treatment while with the National Guard, the Veteran reported sharp knee pain from a shrapnel wound he sustained in Iraq and reported that he hit a rock and jabbed it in his knee; he also complained of daily upper back pain.  In April 2008, the Veteran was discharged from the National Guard, as he was deemed medically disqualified due to his knee and neck disabilities.  

During VA treatment in August 2011, X-ray examination revealed minimal scoliosis with concavity to the right with mild limited motion; and during VA treatment in October 2012, the Veteran reported a seven year history of worsening left knee pain, since service, and presented with a moderate limp on the left.  During VA treatment in November 2012, the Veteran presented with a partial tear of the posterolateral band of ACL.  During VA treatment in October 2015, the Veteran complained of upper back pain and attributed such to his in-service involvement in an IED injury and wearing heavy gear during combat.

The Veteran was not afforded a VA examination to determine the etiology of any cervical spine disability, and while he was afforded a VA examination to determine the etiology of any left knee disability, such was silent for any right knee disability and it is unclear to the Board if such exists.  The VA examiner, in December 2014, diagnosed the Veteran with a left ACL tear and shrapnel wound to the left knee with scar.  The examiner reported that the Veteran's service treatment records were silent for a left knee injury and noted the November 2007 notation that the Veteran's knee pain secondary to shrapnel wound incurred in Iraq.  The examiner noted the Veteran's report on examination that he was involved in a 2004 car bomb.  The examiner reported that the Veteran did not recall any injury to his left knee consistent with an ACL tear.  The examiner noted that the knee scar was present and the X-ray examination did not reveal any residuals and that without medical evidence dated during service it would be mere speculation to comment concerning the etiology of the left knee disability.  The examiner also opined that as there was no history of an acute injury consistent with an ACL tear, and it was less likely than not that the Veteran's left knee disability is related to service. 

It does not appear that the VA examiner considered the Veteran's complaints of left knee pain occurring coincident to his service in Iraq.  It is significant that the Veteran has been awarded service connection for residuals, TBI, based on his in-service incidents and is in receipt of a CIB for his active service dated from October 2003 to April 2005, the period during which he asserts he injured his knees and neck in IED and car bomb incidents.  The examiner did not discuss the basis for the conclusion that a shrapnel wound to the left knee was not indicative of an injury that could have resulted in an ACL tear.  On remand, the AOJ should afford the Veteran a VA examination to determine the precise nature of any cervical spine and left knee disabilities, as well as any right knee disability, and obtain sufficient etiological opinions.  

The Veteran seeks an increased initial rating for his residuals, TBI, initially rated as noncompensably disabling.  During military treatment while with the National Guard in March 2006, the Veteran reported an eight-month history of headaches.  As of December 2011, his VA problem list included migraine headaches.  On VA examination in May 2012, the examiner determined that there were no TBI residuals.  There was normal consciousness, communication, motor activity, orientation, judgment, and routinely appropriate social interaction; and there were no headaches, complaints of impairment of memory, attention, concentration, or executive functions, subjective symptoms, or neurobehavioral effects.

During his Board hearing, the Veteran asserted that his residuals of TBI included his migraine headaches, memory loss, personality changes, and delusions or hallucinations to include seeing things and talking to himself.  In a July 2016 statement, the Veteran's attorney asserted that VA had not considered the Veteran's emotional, neurobehavioral, and subjective complaints, only his cognitive symptoms.  

On remand, the AOJ should afford the Veteran a VA examination to determine any residuals, TBI, and specifically comment on the Veteran's migraine headaches and any symptoms, including his reported memory loss, personality changes, and delusions or hallucinations to include seeing things and talking to himself, if not attributed specifically to his PTSD.  

The Veteran, during his Board hearing, reported that he had a claim for disability benefits pending with the Social Security Administration (SSA).  The Veteran's most recent VA treatment records associated with the claims file are dated in August 2016.  On remand, the AOJ should obtain and associate with the claims file the Veteran's SSA records and his updated VA treatment records.

Also, at the time of the Board hearing, the Veteran asserted that his right knee disability was secondary to his left knee disability.  On remand, the AOJ should send the Veteran sufficient notice as to his claim on a secondary basis.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran sufficient notice pertaining to his claim of entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.  See 38 C.F.R. § 3.310.

2. Make arrangements to obtain and associate with the claims file the Veteran's SSA records; and his VA treatment records dated since August 2016.

3. Then, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any left knee, right knee, and cervical spine disabilities.  All indicated tests and studies should be completed.  

(a) The examiner should provide a diagnosis for any left knee disability found present and opine as to whether it is at least as likely as not (at least a 50 percent probability) that such was incurred in service, or is otherwise related to service.  The examiner should specifically consider the Veteran's service dated from October 2003 to April 2005, during which time he earned a CIB and is in receipt of service connection for residuals, TBI, based on in-service incidents with an IED and car bomb, as well as his complaints of left knee pain since service, attributed to his IED and car bomb injuries in Iraq. 

(b) The examiner should provide a diagnosis for any right knee disability found present and opine as to whether it is at least as likely as not that such was incurred in service, or is otherwise related to service.  The examiner should specifically consider the Veteran's service dated from October 2003 to April 2005, during which time he earned a CIB and is in receipt of service connection for residuals, TBI, based on in-service incidents with an IED and car bomb, as well as his complaints of left knee pain since service, attributed to his IED and car bomb injuries in Iraq. 

(c) The examiner should opine as to whether it is at least as likely as not that any right knee disability is proximately due to, or the result of, his left knee disability, considering his moderate limp shown in October 2012.  

(d) The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any right knee disability has been aggravated (made permanently worse beyond the natural progression of the disease) by his left knee disability, considering his moderate limp shown in October 2012. 

(e) The examiner should provide a diagnosis for any cervical spine disability found present and opine as to whether it is at least as likely as not (at least a 50 percent probability) that such was incurred in service, or is otherwise related to service.  The examiner should specifically consider the Veteran's service dated from October 2003 to April 2005, during which time he earned a CIB and is in receipt of service connection for residuals, TBI, based on in-service incidents with an IED and car bomb, his in-service March 2005 complaint of upper back pain, between his scapula and spine, his limited range of motion of the cervical spine shown in August 2011, as well as his complaints of neck pain since service, attributed to his IED and car bomb injuries in Iraq and wearing heavy combat gear. 


4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his residuals, TBI. The examiner should note all relevant pathology and functional impairment; and all indicated tests should be conducted.

The examiner should discuss the Veteran's March 2006 report of an eight-month history of headaches, his history of migraine headaches reported on his VA problem list as of December 2011, the May 2012 VA examination report indicating that the Veteran did not have any residuals of a TBI, including headaches, and the Veteran's memory loss, personality changes, and delusions or hallucinations to include seeing things and talking to himself, if not attributed specifically to his PTSD.  

5.  For all of the above VA examinations, the claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners should fully articulate a sound reasoning for all conclusions made.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner(s) should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

6. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


